Case 3:20-cv-00812-EMC Document 60-4 Filed 11/19/20 Page 1 of 7




                EXHIBIT 4
  Case 3:20-cv-00812-EMC Document 60-4 Filed 11/19/20 Page 2 of 7




                         Founded in 1975 by Clayeo C. Arnold, the Arnold Law
                         Firm is a litigation-oriented practice in Sacramento,
                         California. In keeping with its founding principles, our
Arnold Law Firm          firm consciously works for the interests of individual
   Biography             people and small businesses — not for large corporations
                         or insurance companies.

Sacramento Office        The Arnold Law Firm prosecutes class action, mass tort,
  865 Howe Avenue        qui tam, product defect, employment, and personal injury
Sacramento, CA 95825     cases. We pride ourselves on being a practice of trial
    916-777-7777         lawyers, typically trying a minimum of ten cases per year
                         to verdict. In addition to our practice throughout the
                         state of California in both state and federal courts, we
 Long Beach Office
                         pursue class action, qui tam and multi-district litigation
 111 W. Ocean Blvd.
                         claims on a nationwide basis.
    Fourth Floor
Long Beach, CA 90802     Our team of nine attorneys collectively encompass a
   562-216-8270          broad, diverse professional background, including
                         plaintiff contingency work, public entity representation,
  justice4you.com        criminal defense, and civil defense. We have current and
                         past board members of Capital City Trial Lawyers
                         Association, as well as members of numerous prestigious
                         professional organizations, including the American Board
                         of Trial Advocates, American Association for Justice,
                         Association of Trial Lawyers of America, and Consumer
                         Attorneys of California.

                         Our firm’s operating structure is based on teams directed
                         towards specific practice areas. These teams regularly
                         and intentionally collaborate and exchange information
                         between their practice areas to improve the quality of
                         representation for all of our clients.

                         Over four decades, the Arnold Law Firm has developed a
                         respected, extensive network of co-counsel and
                         experienced contract counsel to rapidly expand our
                         capabilities as necessary on an ad hoc basis (e.g.,
 Case 3:20-cv-00812-EMC Document 60-4 Filed 11/19/20 Page 3 of 7




                        document review). We employ a robust staff of highly
                        qualified, experienced assistants and paralegals to ensure
                        that attorney time is spent in the most efficient manner
                        possible.

                        The Arnold Law Firm employs technology to increase
                        productivity, resulting in lower hourly billing, even though
Arnold Law Firm         adverse parties eventually pay those bills. The firm
   Biography            increases efficiencies by using template software, client
                        management software, and secure internet-based client
   (continued)          management for mass tort or multi-plaintiff litigation. We
                        also invest in appropriate billing and tracking software for
                        contemporaneous hourly record keeping.

                        The Arnold Law Firm places substantial value on
                        representing clients in a manner that is both effective and
                        courteous. Integrity with clients, the courts, and adverse
                        counsel are all considered to be as indispensable as
                        successful results.

                        Our highly accomplished counsel has a long history of
                        successfully handling class actions across a range of
                        industries, including data breach cases:

                            In Re: Matt Matic, et al. v. Google, Inc. and Alphabet, Inc.,
                                5:18-cv-06164-EJD (N.D. Cal.); (data breach);
                            In Re: Kirk Keilholtz, et al. v. Lennox Hearth Products, Inc..,
                                4:08-cv-00836-CW (N.D. Cal.); (product);
                            In Re: Rodney Harmon v. Hilton Group, et al., 3:11-cv-03677-
                                 JCS (N.D. Cal.); (fraudulent billing);
                        The Arnold Law Firm has a proven track record of success
                        and the ability to work efficiently and cooperatively with
                        others. In addition, our firm has the availability and
                        resources necessary to litigate complex class actions.




                                                 — page 2 —
  Case 3:20-cv-00812-EMC Document 60-4 Filed 11/19/20 Page 4 of 7




                         M. Anderson Berry heads the data breach complex
                         litigation practice for the Arnold Law Firm. He brings
                         substantial experience in complex litigation matters with a
                         history of litigating in an efficient and practical matter to
                         his class action leadership roles, including Lead Class
                         Counsel, Co-Lead Class Counsel, and Plaintiff’s Executive
M. Anderson Berry        Committee.

    Biography            Mr. Berry holds an extensive background in privacy and
                         consumer/government         fraud    litigation,   actively
                         participating in a currently sealed False Claims Act case
                         involving widespread cybersecurity fraud upon the United
                         States, and the following class action litigations filed in
                         2020:
                             Julia Rossi, et al. v. Claire’s Stores, Inc. et al., Case No.: 1:20-
                                  cv-05090 (N.D. Ill.) (Co-Lead Counsel)
                             In Re: Hanna Andersson and Salesforce.com Data Breach
                                 Litigation, 3:20-cv-00812-EMC (N.D. Cal.);
                             Llamas v. Truefire, LLC, et al., 8:20-cv-857-T-02CPT (M.D.
                                 Fla.);
                             Levi Combs, et al. v. Warner Music Group Corp., 1:20-cv-
                                  07473 (S.D.N.Y.) (Executive Committee);
                             Alex Pygin v. Bombas, LLC and Shopify, et al., 3:20-cv-04412
                                 (N.D. Cal.) (Co-lead Counsel);
                             In Re: Ambry Genetics Data Breach Litigation, 8:20-cv-
                                 00791 (C.D. Cal.);
                             Sylvia Tillman, et al. v. Morgan Stanley Smith Barney LLC,
                                  Case No. 1:20-cv-05914 (S.D.N.Y.);
                             William Riggs v. Kroto, Inc. et al., 3:20-cv-04705 (N.D. Ill.);
                             Michael Warshawsky, et al., v. cbdMD, Inc., et al., 3:20-cv-
                                 00562 (E.D. Va.);
                             Jason Money, et al., v. Inova Health Systems, 1:20-cv-01218
                                 (W.D.N.C.);
                             In re: Zoom Video Comm., Inc. Privacy Litigation, 5:20-cv-
                                  02939 (N.D. Cal.);
                             Cheryl Gaston v. Fabfitfun, Inc., 2:20-cv-09534 (C.D. Cal.).
                             Donna Horowitz et. al. v. RadNet Inc., Case No. 2:20-cv-
                                10328 (C.D. Cal.)




                                                    — page 3 —
  Case 3:20-cv-00812-EMC Document 60-4 Filed 11/19/20 Page 5 of 7




                         Mr. Berry was first selected as the Northern California
                         Super Lawyers Rising Star in 2015 in the field of complex
                         civil litigation.
                         Prior to joining the Arnold Law Firm in 2017, Mr. Berry
                         worked as an Assistant United States Attorney for the
M. Anderson Berry        Eastern District of California. As part of the Affirmative
    Biography            Civil Enforcement unit, Mr. Berry handled a wide variety of
                         complex cases, recovering millions of dollars for the
    (continued)          United States.
                         Before working for the Department of Justice, Mr. Berry
                         practiced at one of the world’s largest law firms, Jones
                         Day, where he represented clients in international
                         arbitration and complex commercial litigation, including
                         defending class action allegations.
                         Mr. Berry attended the University of California, Berkeley,
                         where he majored in English and graduated with highest
                         honors. Anderson was inducted into the Phi Beta Kappa
                         Honor Society and served as President of the English
                         Undergraduate Associate.
                         After working as a private investigator for both criminal
                         and civil investigations in the San Francisco Bay Area,
                         Anderson graduated from U.C. Berkeley School of Law,
                         where he was a Senior Editor for both the Berkeley
                         Journal of Criminal Law and Berkeley Journal of
                         International Law.
                         He was admitted to the California Bar in 2009 and is
                         admitted to practice in the Northern, Eastern and Central
                         Districts of California.
                         M. Anderson Berry was raised in Moraga, California.




                                                — page 4 —
    Case 3:20-cv-00812-EMC Document 60-4 Filed 11/19/20 Page 6 of 7




                           Leslie Sindelar Guillon practices in the data breach
                           complex litigation practice for the Arnold Law Firm.

                           Ms. Guillon has experience in privacy and consumer/
                           government fraud litigation, actively participating in a
                           currently sealed False Claims Act case involving
                           widespread cybersecurity fraud upon the United
Leslie Sindelar Guillon    States. She also participates in the following class action
       Biography           litigations: In Re: Hanna Andersson and Salesforce.com
                           Data Breach Litigation, 3:20-cv-00812-EMC (N.D. Cal.)
                           (Lead Class Counsel); Llamas v. Truefire, LLC, et al., 8:20-cv-
                           857-T-02CPT (M.D. Fla.); Cercas, et al. v. Ambry Genetics
                           Corp., 8:20-cv-00791-CJC-KES (C.D. Cal.); and Barajas
                           Torres v. Caglia Environmental, LLC, et al., MCV078838
                           (California Superior Court, Madera)(Lead Counsel).

                           Ms. Guillon joined the Arnold Law Firm in 2016. Her legal
                           career began with a large Los Angeles defense firm before
                           returning to the Sacramento area to represent plaintiffs,
                           specializing in whistleblower law. Thereafter, for three
                           years she focused on elder abuse and personal injury
                           cases. She has practiced law continuously in California
                           since 2002 and became a member of the Illinois Bar in
                           2003.

                           Ms. Guillon was born and raised outside of Chicago in the
                           River Forest/Oak Park area, known for its historical
                           connections with architect Frank Lloyd Wright and author
                           Ernest Hemingway. She moved to the west coast for
                           undergraduate studies at the University of Southern
                           California in Los Angeles, where she graduated with a
                           Business Administration degree and a minor in Music
                           Industry in 1998.

                           Ms. Guillon briefly worked for the American Society of
                           Composers, Authors and Publishers (ASCAP), before
                           deciding to follow in the footsteps of her father, a patent
                           attorney, and head to law school.

                           Ms. Guillon was awarded an academic scholarship at the



                                                    — page 5 —
    Case 3:20-cv-00812-EMC Document 60-4 Filed 11/19/20 Page 7 of 7




                           McGeorge School of Law, University of the Pacific,
                           graduating in 2002 and receiving the Witkin Award in
                           Legal Process. While at McGeorge, she was Assistant
                           Comment Editor for the Transnational Lawyer Law
                           Journal and published “Not so Fair After All ---
                           International Aspects of the Fairness in Music Licensing
                           Act of 1998.”
Leslie Sindelar Guillon
       Biography
      (continued)




                                                — page 6 —
